Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Norman P. Soloway (Reg.  No. 24,315) on February 12, 2021.
Please enter the following amendment:
In claim 13, line 2, the recitation of “a printed circuit board using the device” has been replaced by -- a printed circuit board using a device--
Allowable Subject Matter
Claims 1-6 and 9-17 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 1, Hagemeier et al. (US Patent 9,520,666 B2) teaches: “a device 100, for electrically contacting a printed circuit board (not shown, see column 4, lines 4-10) with a plurality of electrical connections 308 of an electrical component 100 and/or with a plurality of conductors 310 of an electrical cable (not shown, see column 1, lines 7-20), wherein the device 100 possesses a contact carrier 106 and a plurality of electrically 
However, Hagemeier fails to provide, teach or suggest: wherein the device further has the electrical component which is a separate connecting element, which is configured for holding a plurality of conductors of an inserted electrical cable as electrical connections for simultaneously introducing into the respective slot of a contact element, and wherein the connecting element possesses a splice element into which the conductors of the cable can be inserted together and through which they can be deflected separately, in order to be held on the connecting element as electrical connections in a suitable position for being inserted into the respective contact element, at an angle to the slot thereof.
Claims 2-6 and 9-17 are dependent on claim 1 and are therefore allowable for the same reasons.  
As per claim 13, Hagemeier et al. (US Patent 9,520,666 B2) teaches: “a method, for connecting a multi-conductor electrical cable (not shown, see column 1, lines 7-20) to a printed circuit board (not shown, see column 4, lines 4-10) using the device 100 which possesses a contact carrier 106 and a plurality of electrically conductive contact elements 102 which are held therein or thereon, wherein the contact carrier 106 has a contact side (in-between 304a and 304b) and oppositely a connection side (in-between 304a and 304b), and wherein the contact elements 102 each exhibit the following: at least one free-standing connecting contact 132 for electrically contacting the printed circuit board (not shown, see column 4, lines 4-10), which connecting contact 132 protrudes out of the connection side (in-between 304a and 304b) of the contact carrier 106, and oppositely, a clamping region (in-between 304a and 304b) which possesses at least two bars (304a, 304b), between which a slot (in-between 304a and 304b) is formed for receiving the respective electrical connection of the electrical component 100 and/or the respective conductor of the electrical cable (not shown, see column 1, lines 7-20)".
However, Hagemeier fails to provide, teach or suggest: having said method comprising the following steps: a. electrically connecting the connecting contacts of the contact elements of the contact carrier with corresponding connections of the printed circuit board by soldering or press fitting, as well as mechanically attaching the contact carrier to the printed circuit board; b. inserting the conductors of the electrical cable into a separate connecting element; c. separating and deflecting the conductors of the cable by way of a splice element of the connecting element; d. inserting the conductors 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574.  The examiner can normally be reached on 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.